Order entered on November 22, 1967, conditionally granting plaintiff’s motion to preclude, unanimously reversed, on the law and the facts and in the exercise of discretion, and the motion denied, without costs or disbursements. The inadequacies in the information furnished — and we find fewer than plaintiff asserts — seem to us more literal than substantial; and in our opinion contain no threat of prejudice to the prosecution of his case. In these circumstances, and in view of the availability of other forms of pretrial discovery (cf. Bawmgarten v. Lear, 26 A D 2d 932), prolonging this debate, with all its minutiae, regarding the sufficiency of particulars lacks practical justification. Concur — Botein, P. J., Eager, Capozzoli, Tilzer and McGivern, JJ.